Citation Nr: 0801745	
Decision Date: 01/16/08    Archive Date: 01/29/08

DOCKET NO.  05-35 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to a compensable rating for simple phobia, fear 
of flying 


REPRESENTATION

Veteran represented by:  Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel







INTRODUCTION

The veteran had active service from April 1969 to March 1973 
and from April 1973 to January 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana.

In a May 2007 brief, the veteran raised a claim of 
entitlement to service connection for post-traumatic stress 
disorder.  That claim is referred to the RO for appropriate 
development.  


FINDING OF FACT

Service-connected simple phobia, fear of flying is manifested 
by transient symptoms of anxiety and panic. 


CONCLUSION OF LAW

A 10 percent rating is warranted for simple phobia, fear of 
flying.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§  4.1, 4.7, 4.10, 4.130, 
Diagnostic Code 9403 (2007).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004), the Court specifically 
held that the VCAA requires VA to provide notice that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court has indicated that notice under the 
VCAA must be given prior to an initial unfavorable decision 
by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2007). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claim on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
 § 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

A. Duty to Notify

An October 2004 letter advised the veteran of the evidence 
required to substantiate the claim for an increased rating.  
This letter explained VA's duty to assist the veteran with 
the development of his claim and informed the veteran what 
evidence VA would be responsible for obtaining and what 
evidence VA would assist the veteran in obtaining.  This 
letter also advised the veteran to submit any evidence 
showing that his service-connected disability had increased 
in severity.   

A March 2006 letter informed the veteran of the evidence 
necessary to establish a disability rating or effective date 
in the event of award of the benefit sought.

The Board finds that the duty to notify has been satisfied.  
All the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).



B.  Duty to Assist

The RO made reasonable and appropriate efforts to assist the 
veteran with the development of this claim.  The RO assisted 
the veteran by obtaining the service medical records and 
relevant post-service medical records identified by him.  The 
veteran has also been afforded several VA examinations.

Under these circumstances, the Board finds the requirements 
of the duty to assist have been satisfied, that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran.  

II.  Analysis of Claim

The veteran seeks an increased evaluation for simple phobia, 
fear of flying.  The veteran contends that a higher initial 
rating is warranted because his fear of flying causes panic 
when he is faced with the possibility of flying and renders 
him unable to travel to visit friends and family.

Service connection for simple phobia, fear of flying was 
granted in a November 2002 rating decision and a zero percent 
rating assigned.  

The veteran's phobia has been rated under Diagnostic Code 
(DC) 9403, applicable to simple (specific) phobias.  Rating 
criteria for phobias are governed by the General Rating 
Formula for Mental Disorders (formula).  The formula provides 
for a 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

A 70 percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with period of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 50 percent evaluation is assignable for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 30 percent rating, is warranted where the 
disorder is manifested by occupational and social impairment 
with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood; anxiety; suspiciousness; 
panic attacks (weekly or less often); chronic sleep 
impairment; and mild memory loss (such as forgetting names, 
directions, and recent events).  A 10 percent rating is 
warranted when there is occupational and social impairment 
due to mild transient symptoms which decrease work efficiency 
and ability to perform occupational tasks only during periods 
of significant stress, or; symptoms controlled by continuous 
medication.  38 C.F.R. § 4.130 (2007).

According to the GAF scale in DSM IV, a score of 31 to 40 
reflects some impairment in reality testing or communication 
or major impairment in several areas, such as work or school, 
family relations, judgment, thinking or mood and an inability 
to work.  A score from 41 to 50 reflects serious impairment 
in social and occupation functioning including an inability 
to keep a job.  A score from 51 to 60 reflects moderate 
symptoms or moderate difficulty in social, occupation or 
school functioning.  A score of 61 to 70 is provided when 
there are mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, or school 
functioning, but generally functioning pretty well, has some 
meaningful interpersonal relationships.  See Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995).  A score of 71 to 80 
reflects symptoms that are transient and expectable reactions 
to psychosocial stressors and no more than slight impairment 
in social, occupational or school functioning.

The veteran had active duty service from April 1969 to March 
1973 and from April 1973 to January 1978.

In November 1970, the veteran was aboard a Capitol 
International Airways plane that crashed during takeoff from 
Anchorage, Alaska.   

In November 1977, service medical records show that the 
veteran was seen in the mental health clinic.  The veteran 
requested clearance to travel by surface transportation to a 
duty assignment in Europe.  He reported that he was involved 
in a plane crash in 1970 in which 50 persons died.  He 
reported that he had a fear of flying since the accident.  
The veteran was hospitalized for further evaluation.  

A medical board report dated in November 1977 diagnosed 
phobic neurosis, chronic, severe, characterized by the 
intense fear of a situation with apprehension experienced as 
panic, anxiety and distress.  A December 1977 medical board 
report recommended permanent retirement.    

Post-service treatment for fear of flying is shown in VA and 
private medical records dated from May 2001 to the present.  
VA outpatient records dated in May 2001 reflect that the 
veteran reported that his fear of flying was increasingly 
disabling and that he was unable to get around because of it.  
The veteran reported that he had trouble adjusting after 
discharge from service because his career was cut short.  The 
veteran reported that he overused alcohol until 1983, when he 
met his current girlfriend and began a career in building 
maintenance.  Mental status examination was essentially 
within normal limits.  The veteran's mood was euthymic, 
although with some subdepressive features such as discontent, 
frustration and a sense of deprivation.  Diagnoses included 
phobic disorder, severe, with fear of flying and chronic 
dysthymia, moderate.  A GAF of 40 was assigned.  

The veteran had a VA examination in March 2002.  The veteran 
described the 1970 plane crash in detail.  He reported that 
he had been unable to board an aircraft for any reason since 
the accident.  The veteran reported that he had panic 
symptoms when faced with the possibility of flying.  He 
reported some sleep problems.  He denied having any 
psychological difficulties beyond his phobic reaction to 
flying.    

Mental status examination was unremarkable.  Affect was full 
ranging and appropriate.  The examiner noted that the veteran 
tracked the conversation well, and there was no impairment of 
concentration or attention span.  Psychomotor activity was 
within normal limits.  The veteran's memory appeared to be 
functionally intact.  His thinking was logical and goal-
oriented, and there were no indications of a thought 
disorder.

The VA examiner diagnosed simple phobia.  The examiner 
assigned a GAF of 75.  The examiner stated that the veteran's 
phobia limited him from flying.  It was noted that the 
veteran was able to maintain a steady work history.  The 
examiner indicated that the veteran presented well socially, 
had good social judgment and was able to interact with others 
in most social situations.  The veteran reported that he 
drank heavily after the accident but maintained abstinence 
from alcohol since 1984.  

Social Security records dated in 2003 reflect that the 
veteran presented with minimal symptoms.  It was noted that 
the veteran should be psychologically capable of engaging in 
work activities other than flying in airplanes.  An examiner 
stated that simple phobia caused a mild degree of difficulty 
in maintaining social functioning.

At a November 2004 VA examination, the veteran again 
complained of intense fear at the thought of having to get on 
an aircraft.  He reported that he had panic symptoms at the 
thought of having to fly.  On mental status examination, the 
veteran maintained good eye contact.  His voice was normal in 
tone and pace.  The veteran tracked the conversation well and 
no impairment of concentration or attention span.  
Psychomotor activity was within normal limits.  Memory was 
functionally intact.  The veteran's thinking was logical and 
goal-oriented, and there were no indications of a thought 
disorder.  The examiner diagnosed phobic disorder and 
assigned a GAF of 70 to 75.   The examiner indicated that the 
veteran experiences anxiety in situations involving accidents 
or flying.  This had become somewhat generalized since the 
last visit in that the veteran was quite apprehensive 
watching auto racing on television or witnessing any programs 
where there were crashes.  His ability to interact with 
others did not appear to be significantly affected.  Judgment 
and insight appeared to be intact.  

At a January 2006 VA examination, the examiner noted the 
veteran's history of involvement in a serious air crash 
during service.  The veteran reported that he developed a 
severe fear of flying after the incident.  The veteran denied 
having psychological difficulties beyond his fear of flying.  
The veteran reported that this led to difficulty making long 
trips and also was responsible for the termination of a 
promising military career.  The VA examiner noted that the 
veteran's affect was wide ranging and appropriate.  The 
veteran maintained good eye contact, and voice was normal in 
tone and pace.  Underlying mood appeared to be calm and 
composed.  No impairment of concentration or attention span 
was noted.  The veteran's memory was functionally intact.  
His thinking was logical and goal oriented, and there were no 
indications of a thought disorder.  The veteran reported that 
he had some difficulty with supervisors in the past but was 
able to maintain employment five years of employment with the 
post office and a lengthy work history as a self-employed 
cleaner.  The examiner stated that the veteran presented well 
socially.  The examiner diagnosed simple phobia and assigned 
a GAF of 75.  

A statement from M.N., LCSW, dated in March 2006, indicated 
that the veteran presented with significant symptoms of 
depression and anxiety, including panic attacks, anger and 
temper problems, sleep problems, moodiness and poor 
concentration.  The veteran related these problems to the 
plane crash in 1970.  M.N. indicated that the veteran has 
anxiety and depression related to the plane crash.

Based on the findings discussed above, the Board finds that 
an initial rating of 10 percent is warranted for the 
veteran's service-connected simple phobia.  The evidence 
shows that this disability results in transient symptoms of 
anxiety and panic when the veteran is faced with the 
possibility of flying.  The veteran's phobia causes 
occasional social impairment because the veteran is not able 
to travel by airplane to visit friends and family.  He is 
retired and does not experience occupational impairment due 
to his phobia.  Accordingly, the Board concludes an initial 
rating of 10 percent is warranted for the veteran's 
disability.  

As noted above, a higher evaluation of 30 percent is 
warranted for occupational and social impairment with 
occasional decrease in work efficiency due to depressed mood, 
anxiety, suspiciousness, panic attacks, chronic sleep 
impairment and mild memory loss.  Although complaints of 
anxiety and depression were noted in 2006, VA examination 
reports, as well as Social Security reports reflect that the 
veteran has denied any psychological problems other than fear 
of flying.  Examiners have found that the veteran is able to 
interact well with others and is capable of engaging in a 
full range of activities of daily living.  GAF scores 
assigned over the appeal period have ranged from 70 to 75.  
Therefore, the Board finds that a rating of 10 percent is 
appropriate. 

The Board notes the veteran's contention that a 50 percent 
rating should be assigned pursuant to 38 C.F.R. § 4.129.  
Under that regulation, when a mental disorder develops in 
service as a result of a highly stressful event severe enough 
to bring about the veteran's release from active military 
service, VA shall assign an evaluation of not less than 50 
percent and schedule an examination within the 
6-month period following the veteran's discharge to determine 
whether a change in evaluation is warranted.  38 C.F.R. § 
4.129 (2007) (effective November 1996).

Revised statutory or regulatory provisions may not be applied 
to any time period prior to the effective date of the change.  
VAOPGCPREC 3-2000 (April 10, 2000); Rhodan v. West, 12 Vet. 
App. 55, 57 (1998).

The Board acknowledges that the veteran was separated from 
service due to his phobia which developed as a result of a 
highly stressful event.  However, because the revision to § 
4.129 occurred after the veteran's separation from service, 
the revised regulation cannot serve as the basis for a higher 
rating.  

The Board has also considered whether referral for an 
extraschedular rating is appropriate.  However, there is no 
evidence in this instance that the rating criteria are 
inadequate to evaluate the disability on appeal.  There is no 
evidence that the veteran's service-connected phobia, alone, 
causes marked interference with employment (beyond that 
contemplated in the evaluation assigned) or necessitates 
frequent periods of hospitalization.  Accordingly, the 
veteran's claim does not present such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards and the Board 
is not required to remand these claims to the RO for the 
procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) (2007).  See Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A 10 percent rating for simple phobia, fear of flying is 
granted, subject to regulations governing the payment of 
monetary benefits.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


